UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7075



EDWARD JAMES EGAN, SR.,

                                             Petitioner - Appellant,

          versus


GENE M. JOHNSON, Virginia Department of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00264-gec)


Submitted:   October 18, 2007             Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward James Egan, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward James Egan, Sr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition on

exhaustion grounds. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

June 1, 2007.   The notice of appeal was filed on July 16, 2007.*

Because Egan failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny Egan’s

motion for leave to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal




     *
      For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

                              - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           DISMISSED




                              - 3 -